         MEMO
         Case     ENDORSED Document 50 Filed 08/25/20 Page 1 of 1
              1:19-cr-00493-ALC




                                                               August 19, 2020

BY ECF
Hon. Andrew L. Carter Jr.
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007                                                              8/25/20


                                        Re:    United States v. Adalgisa Montilla
                                               19 Cr. 493 (ALC)

Dear Judge Carter:

       I write to respectfully request a 30-day adjournment of the upcoming sentencing
of Adalgisa Montilla, currently set for September 14, 2020. This is my third request for
an adjournment of sentence. The government has no objection to this request.
        As your Honor knows, in-person court appearances in the Southern District
remain extremely limited due to the persistent dangers of the COVID-19 pandemic. Ms.
Montilla does not consent to a remote sentencing proceeding. Given that Ms. Montilla is
a 60 year-old woman who suffers from a number of respiratory ailments, including
asthma, emphysema, and sinusitis, and given that counsel lives in an intergenerational
household with family members who are particularly vulnerable to severe COVID-19
infection, I respectfully request a 30-day adjournment of Ms. Montilla’s sentence, until
October 14, 2020, or as soon thereafter as is practical for the Court.

      Thank you for your kind consideration of this request.


                                               Respectfully,




                                               Sarah Kunstler
                                               Attorney for Adalgisa Montilla

                                       The application is granted. Sentencing
CC:    AUSA Ryan Finkel
                                       adjourned to 10/22/20 at 10:00 a.m.
                                       So Ordered.

                                                                        8/25/20
